Case 1:18-cv-25106-KMW Document 124 Entered on FLSD Docket 12/03/2019 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                               CASE NO. 1:18-CV-25106-KMW

    UNITED AMERICAN CORP.,

                Plaintiff,

          v.

    BITMAIN INC., SAINT BITTS LLC d/b/a
    BITCOIN.COM, ROGER VER, BITMAIN
    TECHNOLOGIES LTD., BITMAIN
    TECHNOLOGIES HOLDING COMPANY,
    JIHAN WU, PAYWARD VENTURES, INC.
    d/b/a KRAKEN, JESSE POWELL,
    AMAURY SECHET, SHAMMAH
    CHANCELLOR, and JASON COX,

                Defendants.



           DEFENDANT BITMAIN TECHNOLOGIES LTD. AND JIHAN WU’S
        REPLY IN SUPPORT OF THEIR MOTION TO DISMISS THE COMPLAINT
                 UNDER FED. R. CIV. P. 12(b)(2), 12(b)(5) AND 12(b)(6)
                                       AND
                     OPPOSITION TO PLAINTIFF’S MOTION
             FOR LEAVE TO CONDUCT JURISDICTIONAL DISCOVERY
Case 1:18-cv-25106-KMW Document 124 Entered on FLSD Docket 12/03/2019 Page 2 of 13



          The Court should grant Bitmain Technologies Ltd. (“Bitmain HK”) and Jihan Wu’s Motion

   to Dismiss the Complaint under Federal Rules of Civil Procedure 12(b)(2), 12(b)(5) and 12(b)(6)

   (“Motion”). Nothing United American Corp. (“UAC”) argues in its brief opposing the Motion

   (“Opposition” or “Opp.”) supports a different conclusion. First, UAC has not shown good cause

   to extend the service deadline. Second, UAC has failed to meet its burden to show that the exercise

   of jurisdiction over Bitmain HK or Wu satisfies both Florida’s long-arm statute and due process.

   The allegations in the Complaint do not establish general or specific personal jurisdiction over

   Bitmain HK or Wu. And none of the new material UAC cites contradicts the facts that Bitmain

   HK and Wu presented to show that they have no ties to Florida. Faced with this reality, UAC

   incorrectly argues that the relevant forum for jurisdictional connections is the entire United States.

   But Eleventh Circuit law is clear that a defendant served under the Hague Convention must have

   sufficient contacts with Florida, not the entire United States, to satisfy due process. And even if

   the United States were the relevant forum, the Court still would not have personal jurisdiction over

   Bitmain HK or Wu. Third, the Court should deny UAC’s request to conduct jurisdictional

   discovery because UAC has failed to plead a basis for personal jurisdiction over Bitmain HK or

   Wu and has not articulated what facts it might elicit in discovery to contradict the evidence that

   Bitmain HK and Wu provided to show that they have no ties to the forum. Thus, the Court should

   grant the Motion and deny UAC’s request for jurisdictional discovery.

   I.     UAC HAS NOT SHOWN GOOD CAUSE TO FURTHER EXTEND THE
          SERVICE DEADLINE.

          UAC has not shown that it was diligent in serving Bitmain HK or Wu. Good cause for an

   extension of a service period “exists only when some outside factor, such as reliance on faulty

   advice, rather than inadvertence or negligence, prevented service.” Lepone-Dempsey v. Carroll

   Cty. Comm’rs, 476 F.3d 1277, 1281 (11th Cir. 2007) (citation and brackets omitted). Here, UAC’s

                                                     1
Case 1:18-cv-25106-KMW Document 124 Entered on FLSD Docket 12/03/2019 Page 3 of 13



   inadvertence and neglect prevented service during the period ordered by the Court, and the Court

   should deny its request for extra time.

          UAC concedes that it did not serve Bitmain HK or Wu within the deadline set by the Court.

   Initially, the Court set the deadline of March 6, 2019 for service. ECF No. 37. On April 10, 2018,

   the Court “provisionally” allowed UAC an additional six months, ECF No. 59, but declined to

   give UAC a “blank check” to effect service. Transcript of 4/8/19 Telephonic Discovery Hearing

   Proceedings at 5:5-7, ECF No. 75. UAC maintains that it had taken “all steps within its control to

   effect service” by August 9, 2019. Opp. at 3, ECF No. 120. Yet it fails to identify any of the dates

   on which it took those steps. It did not explain, for example, when it completed translating the

   summons and Complaint, when it hired a third-party process server, or when it delivered the USM-

   94 Requests for Service Abroad of Judicial or Extrajudicial Documents to the relevant authorities.

          At most, we know that UAC took eight months from filing the Complaint to complete those

   steps, all of which were under its control. And it took another two months beyond that for service

   to be completed. This is a record of delay and negligence, not of diligence. UAC was put on

   notice in January 2019, when the Court issued its first order on service, that the Court expected all

   defendants to be served promptly. UAC was also put on notice in April 2019, when the Court

   granted UAC a six-month service extension, that it did not have a “blank check” to effect service.

   Ten months is long enough. For these reasons and those stated in the Joint Opposition to Plaintiff’s

   Motion for Enlargement of Time for Service, ECF No. 100, which Bitmain HK and Wu adopt, the

   Court should deny the request for a further extension.

   II.    UAC HAS FAILED TO SHOW THAT THIS COURT CAN EXERCISE PERSONAL
          JURISDICTION OVER BITMAIN HK OR WU.

          UAC does not dispute that it has the burden of making a prima facie showing that personal

   jurisdiction exists over a defendant. Leon v. Continental AG, 301 F. Supp. 3d 1203, 1214 (S.D.

                                                    2
Case 1:18-cv-25106-KMW Document 124 Entered on FLSD Docket 12/03/2019 Page 4 of 13



   Fla. 2017) (Williams, J.). Nor does it dispute that it initially must meet that burden by making

   non-conclusory jurisdictional allegations. Aronson v. Celebrity Cruises, Inc., 30 F. Supp. 3d 1379,

   1385 (S.D. Fla. 2014); Leon, 301 F. Supp. 3d at 1215. Further, UAC agrees that unless and until

   it can make such a showing, the burden does not shift to Bitmain HK and Wu to raise a challenge

   to personal jurisdiction through declarations and other evidence. Internet Sols. Corp. v. Marshall,

   557 F.3d 1293, 1295 (11th Cir. 2009). Since UAC has not shown that it has met its initial burden,

   the burden has not shifted to Bitmain HK or Wu and the claims against them must be dismissed.

          A.      UAC has failed to show that exercising personal jurisdiction over Bitmain HK
                  or Wu satisfies Florida’s long-arm statute or due process.

          As non-residents of Florida, Bitmain HK and Wu are subject to personal jurisdiction in

   Florida only if UAC shows that the exercise of jurisdiction satisfies both Florida’s long-arm statute

   and the due process requirements of the United States Constitution. Leon, 301 F. Supp. 3d at 1214.

   UAC has done neither. The Complaint does not cite the Florida long-arm statute, explain how it

   is satisfied here, or show how due process requirements are met. Nor does UAC’s Opposition.

   Instead, UAC leaves the Court, Bitmain HK and Wu to guess upon what basis UAC believes the

   Court can exercise personal jurisdiction and how the demands of due process have been met. This

   is not sufficient to satisfy UAC’s burden. Enic, PLC v. F.F. South & Co., Inc., 870 So.2d 888,

   890 (Fla. 5th DCA 2004) (plaintiff “must first allege sufficient facts in the complaint in support of

   long arm jurisdiction”) (quoting John Scott, Inc. and John Scott Int’l, Inc. v. Munford, Inc. and

   Asian Arts, Inc., 670 F. Supp. 344, 345 (S.D. Fla. 1987)).

          B.      The allegations in the Complaint do not establish either general or specific
                  personal jurisdiction over Bitmain HK or Wu.

          UAC fails to allege in the Complaint or explain in the Opposition whether it contends that

   the Court can exercise general jurisdiction, specific jurisdiction or both over Bitmain HK and Wu.


                                                    3
Case 1:18-cv-25106-KMW Document 124 Entered on FLSD Docket 12/03/2019 Page 5 of 13



   The Court need not divine UAC’s jurisdictional theory, however, because UAC has not shown that

   the Court has either general or specific jurisdiction over Bitmain HK or Wu.

           UAC cites four allegations that purportedly tie Bitmain HK to Florida. Opp. at 6 (citing

   Compl. ¶¶ 20, 51, 53, 54). But none shows that Bitmain HK is engaged in “substantial and not

   isolated activity” within Florida such that it is “essentially at home” here—which is required to

   establish general jurisdiction under Florida’s long-arm statute. Fla. Stat. § 48.193(2); Daimler AG

   v. Bauman, 571 U.S. 117, 127 (2014); Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1205

   (11th Cir. 2015). Nor do the allegations show that UAC’s claims arise out of or relate to Bitmain

   HK’s contacts with Florida—which is required to establish specific jurisdiction under Florida’s

   long-arm statute. Fla. Stat. § 48.193(1)(a); Leon, 301 F. Supp. 3d at 1214. The first of the four

   allegations UAC cites is a vague and conclusory assertion that all “Defendants” have engaged in

   business in Florida (Compl. ¶ 20), which is not sufficient under either theory. Snow v. DirecTV,

   Inc., 450 F.3d 1314, 1318 (11th Cir. 2006); In re Takata Airbag Prods. Liab. Litig., MDL No.

   2599, 2019 WL 2570616, at *28 (S.D. Fla. June 20, 2019). The rest suffer from two defects: (1)

   they improperly conflate all of the Bitmain corporate Defendants into one and (2) they do not show

   any connection to Florida. Compl. ¶¶ 51, 53, 54; Rush v. Savchuk, 444 U.S. 320, 331-32 (1980)

   (“aggregating [multiple defendants’] forum contacts” was “plainly unconstitutional”); Fraser v.

   Smith, 594 F.3d 842, 851 (11th Cir. 2010) (insufficient ties between the claims and the foreign

   defendant’s activities in Florida to establish specific jurisdiction).

           Nor is it sufficient for UAC merely to allege that Wu is the founder of Bitmain HK because

   acts within the scope of one’s work are irrelevant for assessing personal jurisdiction over the

   individual, and in any event, UAC’s assertion does not establish the type of “pervasive,”

   “continuous,” or “systematic” contacts that courts require. Lavalle v. One Buckhead Loop Condo.


                                                      4
Case 1:18-cv-25106-KMW Document 124 Entered on FLSD Docket 12/03/2019 Page 6 of 13



   Ass’n, Inc., No. 08-80894-CIV-HURLEY, 2008 WL 11464842, at *7 (S.D. Fla. Nov. 3, 2008),

   report and rec. adopted, 2008 WL 11464843 (S.D. Fla. Nov. 26, 2008); Int’l Textile Grp. v.

   Interamericana Apparel, No. 08-22859-CIV, 2009 WL 4899404, *4 (S.D. Fla. Dec. 14, 2009).

   UAC does not address these points in its Opposition. Nor does UAC contradict Bitmain HK and

   Wu’s argument that they do not have sufficient minimum contacts with Florida to satisfy due

   process. Thus, the Court must dismiss the claims against Bitmain HK and Wu for lack of personal

   jurisdiction.

           C.      The evidence submitted to the Court establishes that the Court cannot exercise
                   general or specific personal jurisdiction over Bitmain HK or Wu.

           UAC quibbles with the declarations Bitmain HK and Wu submitted as exhibits to the

   Motion (“Liu Declaration” and “Wu Declaration”). As an initial matter, the Court needs to

   consider the Liu Declaration and Wu Declaration only if UAC has carried its burden of alleging a

   prima facie case showing that the Court has personal jurisdiction over Bitmain HK and/or Wu—

   which UAC has failed to do. Internet Sols. Corp., 557 F.3d at 1295.

           In any event, none of the criticisms UAC levels at the Liu Declaration or Wu Declaration

   carry any weight. UAC challenges the Liu Declaration for containing a “self-serving, conclusory

   statement” that Bitmain HK has its own books and records and is operated independently of other

   Bitmain entities. Opp. at 7. But that is not conclusory. It is a factual statement within Mr. Liu’s

   knowledge and is highly relevant because each corporate defendant’s contacts must be assessed

   individually, which is a point UAC does not refute. Keeton v. Hustler Magazine, Inc., 465 U.S.

   770, 781 n.13 (1984); see also Consol. Dev. Corp. v. Sherrit, Inc., 216 F.3d 1286, 1293 (11th Cir.

   2000). Indeed, UAC cites a case that dismissed claims for lack of personal jurisdiction based on

   an affidavit that is very similar to the Liu Declaration. Air Turbine Tech., Inc. v. Atlas Copco AB,



                                                    5
Case 1:18-cv-25106-KMW Document 124 Entered on FLSD Docket 12/03/2019 Page 7 of 13



   235 F. Supp. 2d 1287 (S.D. Fla. 2002). 1 Moreover, contrary to UAC’s argument (Opp. at 7), the

   fact that Mr. Liu has a position at both Bitmain HK and BitMain Technologies Holding does not

   change the fact that the two entities are distinct and operate independently. Unitedhealthcare of

   Fla., Inc. v. Am. Renal Assocs. Holdings, Inc., No. 16-81180-CIV, 2017 WL 1832436, at *7 (S.D.

   Fla. May 8, 2017) (overlapping directors and officers does not destroy corporate separateness for

   personal jurisdiction purposes). As for the Wu Declaration, UAC’s only argument is that it does

   not address his nationwide contacts. But Wu’s nationwide contacts are irrelevant. See infra

   Section III.

          Furthermore, none of the new material UAC cites in its Opposition establishes any ties to

   Florida, much less ties sufficient for the Court to exercise general or specific jurisdiction over

   Bitmain HK or Wu. Indeed, it does not establish that Bitmain HK or Wu conducted “substantial

   and not isolated activity” in Florida, nor does it show any conduct by them in Florida that gives

   rise to the claims asserted against Bitmain HK or Wu. Thus, UAC fails to satisfy Florida’s long-

   arm statute, and the claims against Bitmain HK and Wu must be dismissed.              Fla. Stat. §

   48.1931(1)(a)-(2).

   III.   THE RELEVANT FORUM FOR JURISDICTIONAL CONTACTS IS FLORIDA.

          Because UAC cannot allege sufficient contacts with Florida by either Bitmain HK or Wu,

   UAC urges this Court to consider their nationwide ties to the United States. In so doing, UAC

   asks this Court to ignore a ruling from this District, affirmed by the Eleventh Circuit, that a

   defendant served under the Hague Convention must have sufficient contacts with Florida, not the

   entire United States, to satisfy due process. Gen. Cigar Holdings v. Altadis, S.A., 205 F. Supp. 2d


   1
           The other case UAC cites is in accord. Posner v. Essex Ins. Co., 178 F.3d 1209, 1215 (11th
   1999) (relying on portions of affidavit that set forth “specific factual declarations within the
   affiant’s personal knowledge” to dismiss certain claims on personal jurisdiction grounds).
                                                   6
Case 1:18-cv-25106-KMW Document 124 Entered on FLSD Docket 12/03/2019 Page 8 of 13



   1335, 1340 (S.D. Fla. 2002), aff’d 54 F. App’x 492 (11th Cir. 2002). UAC’s argument suffers

   from two fundamental defects.

          First, none of the case law cited by UAC carries persuasive weight. Two of the decisions

   it cites (one from the Fifth Circuit 2 and the other from the Ninth Circuit 3) were decided before

   General Cigar; thus, the General Cigar court (and the Eleventh Circuit in its affirmance) rejected

   the reasoning in those decisions. The remaining Third Circuit decision also relied heavily on the

   pre-General Cigar cases, and explicitly acknowledged that its decision would conflict with other

   circuits. See In re Auto. Refinishing Paint Antitrust Litig., 358 F.3d 288, 294 (3d Cir. 2004). UAC

   offers no reason why this Court should ignore General Cigar, and this Court should reject UAC’s

   invitation to do so. See KM Enters., Inc. v. Global Traffic Techs., Inc., 725 F.3d 718, 726-30 (7th

   Cir. 2013) (refuting In re Auto. Refinishing analysis and adopting contrary holding).

          Second, by construing the Clayton Act’s service clause strictly, General Cigar is consistent

   with other district court decisions from this Circuit that recognize a plaintiff cannot take advantage

   of the Clayton Act’s nationwide service clause without first satisfying its venue provision. E.g.,

   In re Blue Cross Blue Shield Antitrust Litigation, 225 F. Supp. 3d 1269, 1292 (N.D. Ala. 2016)

   (citing KM Enters., Inc., 725 F.3d at 729-30). 4 That provision requires UAC to plead facts that

   Bitmain HK and/or Wu “is an inhabitant,” “may be found,” or “transacts business” in this District.



   2
          Access Telecom, Inc. v. MCI Telecomms. Corp., 197 F.3d 694 (5th Cir. 1999).
   3
          Go-Video, Inc. v. Akai Elec. Co., Ltd., 885 F.2d 1406 (9th Cir. 1989).
   4
           In doing so, Blue Cross adopted the “majority” approach to Clayton Act’s nationwide
   service provision as set forth by the Second, Seventh, and D.C. Circuit and squarely rejected the
   Third and Ninth Circuit cases Plaintiff urges this Court to accept. Blue Cross, 225 F. Supp. 3d at
   1292 (citing KM Enters., 725 F.3d at 730); see also Daniel v. Am. Bd. of Emergency Med., 428
   F.3d 408, 423-24 (2d Cir. 2005); GTE New Media Servs. Inc. v. BellSouth Corp., 199 F.3d 1343,
   1350 (D.C. Cir. 2000) (“The language of the [Clayton Act] is plain, and its meaning seems clear: …
   invocation of the nationwide service clause rests on satisfying the venue provision.”).
                                                     7
Case 1:18-cv-25106-KMW Document 124 Entered on FLSD Docket 12/03/2019 Page 9 of 13



   15 U.S.C. § 22. Here, UAC alleges venue under 28 U.S.C. § 1391, not the Clayton Act. Compl.

   ¶ 21. As such, UAC cannot invoke the Clayton Act’s nationwide service provision. But even if it

   did, UAC pleads no facts to establish venue under the Clayton Act. Bitmain HK and Wu are not

   inhabitants of this District. See Amateur-Wholesale Elecs. v. R.L. Drake Co., 515 F. Supp. 580,

   583 (S.D. Fla. 1981). Likewise, UAC makes no showing that either one “continuously carries on

   any substantial part of [their] activities” in this District. See First Pullen Commodity Servs., Inc.

   v. A.G. Becker-Kipnis & Co., 507 F. Supp. 770, 775 (S.D. Fla. 1981). Nor does UAC allege they

   can be “found” here. Accordingly, UAC cannot rely on the Clayton Act’s nationwide service

   provision and must establish personal jurisdiction under Florida’s long-arm statute. Blue Cross,

   225 F. Supp. 3d at 1292.

          Third, even if this Court considered nationwide contacts, as opposed to Florida contacts,

   the Court still could not exercise personal jurisdiction over Bitmain HK or Wu. The Liu

   Declaration conclusively establishes that Bitmain HK has never done business in the United States.

   Liu Declaration ¶¶ 2-10, ECF No. 116-1. None of the new material UAC cites in its Opposition

   contradicts the Liu Declaration. In fact, the new material does not even pertain to Bitmain HK.

   Indeed, the Bitmain entity that leases office space in San Jose and made the investment in Rockdale

   is not Bitmain HK but rather Bitmain, Inc., the co-defendant that is incorporated in Delaware.

   Suppl. Decl. of Luyao Liu, attached hereto as Exhibit A, ¶¶ 2-3. And UAC’s citation to an article

   about a confidential initial public offering by an unidentified Bitmain entity cannot be relied on as

   a basis to exercise jurisdiction over Bitmain HK.

          Similarly, the Wu Declaration establishes that Wu is neither a citizen nor a resident of the

   United States (Wu Declaration ¶¶ 2-3, ECF No. 116-2), and UAC’s failure to allege any valid

   basis for the Court to exercise general or specific jurisdiction over him in the face of these


                                                    8
Case 1:18-cv-25106-KMW Document 124 Entered on FLSD Docket 12/03/2019 Page 10 of 13



    uncontested facts is fatal to its claims. The new material showing that Wu has spoken in the United

    States at one public event and will speak at a second event next year (see Opp. at 8 n.6) is not

    sufficient to establish general or specific jurisdiction over him. See Int’l Textile Grp., 2009 WL

    4899404, *4. Thus, the claims against Bitmain HK and Wu should be dismissed for lack of

    jurisdiction.

    IV.     THE COURT SHOULD DENY UAC’S REQUEST FOR JURISDICTIONAL
            DISCOVERY.

            The Court should deny UAC’s request for jurisdictional discovery. Plaintiffs have a

    “qualified right” to obtain jurisdictional discovery only “when there is a dispute about the ‘facts

    that would support [the plaintiff’s] allegations of jurisdiction.’” Aviation One of Fla., Inc. v.

    Airborne Ins. Consultants (PTY), Ltd., 722 F. App’x 870, 878 (11th Cir. 2018) (quoting Majd-

    Pour v. Georgiana Cmty. Hosp. Inc., 724 F.2d 901, 902 (11th Cir. 1984)). But a district court has

    discretion to dismiss the action for lack of personal jurisdiction before jurisdictional discovery

    occurs. Id.

            Here, jurisdictional discovery should be denied. UAC has not alleged any facts in the

    Complaint to support the Court exercising personal jurisdiction over Bitmain HK or Wu. And

    UAC does not explain in its request what it thinks it would discover to contradict the sworn

    declarations that have been submitted. For one thing, none of the new material that UAC presented

    in the Opposition contradicts the facts in the Liu Declaration or the Wu Declaration for the reasons

    explained above. For another, merely stating, as UAC has, that it seeks discovery related to the

    news reports and matters in a sworn declaration is not sufficient. Courts routinely reject requests

    for jurisdictional discovery when the plaintiff fails to plausibly articulate what facts it seeks that

    could show the necessary connection between the defendant and the forum. See, e.g., id.; Mother

    Doe I v. Al Maktoum, 632 F. Supp. 2d 1130, 1145 (S.D. Fla. July 30, 2007). Thus, there is no

                                                      9
Case 1:18-cv-25106-KMW Document 124 Entered on FLSD Docket 12/03/2019 Page 11 of 13



    genuine dispute as to jurisdictional facts that would justify the request for jurisdictional discovery.

    See Schwab v. Hites, 896 F. Supp. 2d 1124, 1138 (M.D. Fla. Sept. 14, 2012).

    V.     CONCLUSION

           The claims against Bitmain HK and Wu should be dismissed. UAC failed to timely serve

    Bitmain HK and Wu, and the Court lacks personal jurisdiction over them. Also, the claims fail to

    state a claim upon which relief can be granted. In addition, the Court should reject UAC’s request

    to conduct jurisdictional discovery.      UAC cannot correct the pleading deficiencies in the

    Complaint, so its claims should be dismissed with prejudice.




                                                      10
Case 1:18-cv-25106-KMW Document 124 Entered on FLSD Docket 12/03/2019 Page 12 of 13



   Date: December 3, 2019            Respectfully submitted,


                                     /s/ Christopher R.J. Pace
                                     Christopher R.J. Pace
                                     Florida Bar No. 721166
                                     Email: crjpace@jonesday.com
                                     Marc A. Weinroth
                                     Florida Bar No. 42873
                                     Email: mweinroth@jonesday.com
                                     JONES DAY
                                     600 Brickell Avenue
                                     Suite 3300
                                     Miami, Florida 33131
                                     Telephone: (305) 714-9700
                                     Facsimile: (305) 714-9799

                                     Julie M. McEvoy (pro hac vice)
                                     Email: jmcevoy@jonesday.com
                                     JONES DAY
                                     51 Louisiana Ave., N.W.
                                     Washington, D.C. 20001
                                     Telephone: (202) 879-3939
                                     Facsimile: (202) 626-1700

                                     Mark W. Rasmussen (pro hac vice)
                                     Email: mrasmussen@jonesday.com
                                     Thomas D. York (pro hac vice)
                                     Email: tdyork@jonesday.com
                                     JONES DAY
                                     2727 N. Harwood Street
                                     Suite 500
                                     Dallas, TX 75201
                                     Telephone: (214) 220-3939
                                     Facsimile: (214) 969-5100

                                     Attorneys for Defendant Bitmain Inc., Bitmain
                                     Technologies Holding Company, Bitmain
                                     Technologies Ltd., and Jihan Wu




                                        11
Case 1:18-cv-25106-KMW Document 124 Entered on FLSD Docket 12/03/2019 Page 13 of 13



                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on December 3, 2019, I electronically filed the foregoing with

    the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

    to all counsel of record for the parties.



                                                /s/ Christopher R.J. Pace
                                                Christopher R.J. Pace




                                                   12
